          Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 1 of 19



 1   COOLEY LLP                                          QUINN EMANUEL URQUHART &
     HEIDI L. KEEFE (178960)                             SULLIVAN, LLP
 2   (hkeefe@cooley.com)                                 Kevin P.B. Johnson (Bar No. 177129)
     MARK R. WEINSTEIN (193043)
 3   (mweinstein@cooley.com)                             kevinjohnson@quinnemanuel.com
     MATTHEW J. BRIGHAM (191428)                         Victoria Maroulis (Bar No. 202603) 555
 4   (mbrigham@cooley.com)                               Twin Dolphin Drive, 5th Floor
     LOWELL D. MEAD (223989)                             Redwood Shores, CA 94065
 5   (lmead@cooley.com)                                  Telephone: (650) 801-5000
     BENJAMIN S. LIN (232735)                            Facsimile: (650) 801-5100
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)
 7   (mzambarda@cooley.com)                              Jordan R. Jaffe (Bar No. 254886)
     3175 Hanover Street                                 jordanjaffe@quinnemanuel.com
 8   Palo Alto, CA 94304-1130                            Iman Lordgooei (Bar No. 251320)
     Telephone: (650) 843-5000                           imanlordgooei@quinnemanuel.com
 9   Facsimile: (650) 849-7400                           50 California Street, 22nd Floor
                                                         San Francisco, CA 94111
10   MICHAEL G. RHODES (116127)
     (rhodesmg@cooley.com)                               Telephone: 415-875-6600
11   MATTHEW D. CAPLAN (260388)                          Facsimile: 415-875-6700
     (mcaplan@cooley.com)
12   101 California Street                               Attorneys for Defendants
     San Francisco, CA 94111-5800                        BLACKBERRY LIMITED and
13   Telephone: (415) 693-2000                           BLACKBERRY CORPORATION
     Facsimile: (415) 693-2222
14
     Attorneys for Plaintiff
15   FACEBOOK, INC.

16
                                      UNITED STATES DISTRICT COURT
17
                                     NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19

20
     FACEBOOK, INC.,                                   Case No. 4:18-cv-05434-JSW
21   a Delaware corporation,
                                                       REVISED PATENT L.R. 4-3 JOINT
22                      Plaintiff,                     CLAIM CONSTRUCTION
                                                       STATEMENT
23          v.
                                                       The Honorable Jeffrey S. White
24   BLACKBERRY LIMITED,
     a Canadian corporation, and
25   BLACKBERRY CORPORATION,
     a Delaware corporation,
26
                        Defendants.
27

28
                                                                            REVISED JOINT CLAIM
     4:18-cv-5434-JSW                              1                   CONSTRUCTION STATEMENT
            Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 2 of 19



 1           Pursuant to the Court’s Standing Order for Patent Cases, Plaintiff Facebook, Inc. (“Facebook”)

 2   and Defendants BlackBerry Limited and BlackBerry Corporation (collectively “BlackBerry”) hereby

 3   submit the below Revised, Final Joint Claim Construction Statement for the construction of claim

 4   terms in U.S. Patent 6,356,841 (“the ’841 patent”) (Dkt. 48-3), U.S. Patent 6,744,759 (“the ’759

 5   patent”) (Dkt. 48-4), U.S. Patent 7,228,432 (“the ’432 patent”) (Dkt. 48-5), U.S. Patent 7,302,698

 6   (“the ’698 patent”) (Dkt. 48-6), U.S. Patent 7,567,575 (“the ’575 patent”) (Dkt. 48-7), and U.S. Patent

 7   8,429,231 (“the ’231 patent”) (Dkt. 48-8).

 8   I.      AGREED UPON CONSTRUCTIONS OF TERMS (PATENT L.R. 4-3(a))

 9           The parties have agreed upon the construction of the following terms:

10           The term “state” in the ’698 patent means “a mode of operation of the computing entity in

11   which a plurality of functions provided by the computing platform may be carried out.”

12   II.     CONSTRUCTION OF DISPUTED TERMS (PATENT L.R. 4-3(b))

13           The parties’ respective proposed constructions of disputed claim terms and supporting

14   evidence are presented in the chart attached below, and BlackBerry maintains and incorporates herein

15   by reference its additional separate statement to the originally-filed joint claim construction statement,

16   Dkt. 48-2.

17           Pursuant to Patent L.R. 4-3(b), each party’s supporting evidence includes an identification of

18   references from the specification or prosecution history that supports its proposed constructions and

19   an identification of extrinsic evidence known to the party at this time upon which the party intends to

20   rely either to support its proposed constructions or to oppose any other party’s proposed constructions,

21   including, but not limited to, as permitted by law, dictionary definitions, citations to learned treatises

22   and prior art, and testimony of percipient and expert witnesses. Per the parties’ agreement, expert

23   testimony was submitted in the form of declarations filed with the parties’ briefs.

24   III.    IDENTIFICATION OF TEN TERMS

25           Pursuant to the Court’s standing order, the parties request that the Court address the parties’

26   disputes regarding the following claim terms and phrases:

27           1.     “central location” (’841 patent);

28           2.     “feature enhancement” / “enhancement” (’759 patent);
                                                                                  REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                   2                    CONSTRUCTION STATEMENT
           Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 3 of 19



 1          3.      “data network telephone” (’759 patent);

 2          4.      “dedicated security processor” (’432 patent);

 3          5.      “operating state/operational state” (’698 patent);

 4          6.      Whether the preamble of claim 20 (“[a] method of storing data at a computing entity

 5   comprising a computer platform having a first data processor and a first memory and a monitoring

 6   component having a second data processor and a second memory”) is limiting (’698 patent);

 7          7.      Order of method steps (’575 patent);

 8          8.      “multimedia data delivery information (’575 patent);

 9          9.      “mobile device transmission profile” (’575 patent);

10          10.     “generic signaling interface channel” (’231 patent).

11          BlackBerry contends that the phrase “multimedia data delivery information” in claim 1 of the

12   ’575 patent is indefinite. Facebook contends that this phrase is not indefinite. The parties agree that

13   the Court’s construction of this phrase could be potentially claim dispositive as to the ’575 patent.

14          In accordance with the Court’s standing order, BlackBerry provided the basis for revising its

15   proposed construction for two of the above claim terms in its responsive claim construction brief. See

16   Dkt. 51 at 2, n.1 (“central location”); id. at 6, n.3 (“data network telephone”).

17   IV.    ANTICIPATED LENGTH OF MARKMAN HEARING (PATENT L.R. 4-3 (d))

18          The Court has scheduled a Tutorial hearing for November 7, 2019 at 10:00 a.m. The Court

19   has scheduled a Markman hearing for November 21, 2019 at 10:00 a.m.

20          The parties anticipate that the Markman hearing should last no more than 2 hours.

21   V.     WITNESSES AT MARKMAN HEARING (PATENT L.R. 4-3(e))

22          The parties do not anticipate calling any live witnesses at the Markman hearing.

23   VI.    FACTUAL FINDINGS REQUESTED BY THE COURT (PATENT L.R. 4-3(f))

24          BlackBerry contends that certain patent claim terms identified in the chart below are indefinite,

25   rendering the claims in which they appear and claims depending therefrom, invalid. For example,

26   BlackBerry contends that the phrase “multimedia data delivery information” from the ’575 patent is

27   indefinite because it cannot be construed with reasonable certainty. To the extent the Court must make

28   any subsidiary factual findings with respect to certain patent claim terms that BlackBerry identified in
                                                                                  REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                  3                     CONSTRUCTION STATEMENT
          Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 4 of 19



 1   the chart as indefinite, including “multimedia data delivery information,” BlackBerry respectfully

 2   requests the Court to make a finding, including any subsidiary factual findings, that such claim terms

 3   are indefinite. See, e.g., Berkheimer v. HP Inc., 881 F.3d 1360, 1363 (Fed. Cir. 2018) (affirming that

 4   a disputed term was indefinite after reviewing the district court’s “subsidiary factual findings” based

 5   on expert declaration); Eli Lilly and Co. v. Teva Parenteral Medicines, Inc., 845 F.3d 1357, 1371 (Fed.

 6   Cir. 2017) (“[T]he district court’s underlying determination, based on extrinsic evidence, of what a

 7   person of ordinary skill would understand ‘vitamin B12’ to mean in different contexts is a question of

 8   fact.”). Facebook requests that the Court make any subsidiary factual findings as appropriate to

 9   support a ruling that any such challenged claim terms are not indefinite.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                 4                    CONSTRUCTION STATEMENT
                                   Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 5 of 19



 1

 2          Claim Term           Patent       BlackBerry’s Proposed Construction and           Facebook’s Proposed Construction and
                                                      Supporting Evidence1                            Supporting Evidence2
 3
         1. central location   ’841, claims a single location that receives, stores, and    No construction necessary at this time.
 4                             12, 23       analyzes GPS and other data from one or more
                                            remote units                                    Alternatively, if construction is needed,
 5                                                                                          “location that communicates with the remote
                                           Intrinsic Evidence                               unit and is different from the remote unit.”
 6
                                           Abstract; Figs. 3, 19 and accompanying            Intrinsic Evidence
 7                                         disclosure; col. 1:21-26; 1:34-41; 1:44-46; 1:61-
                                           67; 2:48-49; 2:65-3:6; 4:23-25; 6:59-67; 7:51-    ’841 file history, 06/26/01 Amendment at 14.
 8                                         8:2; 8:46-49; 8:50-61; 11:15-42; 12:4-6; 12:24-
                                           36; 12:41-67; 18:21-29                            Abstract; 1:34-46; 1:53-55; 1:61-67; 3:4-6;
 9                                                                                           4:23-25; claim 44
                                           2001-06-26 Response to Office Action (of the
10                                         ’841 patent).

11                                         2006-11-13 Response to Office Action (of U.S.
                                           Pat. App. Pub. US2006/0253252, which claims
12                                         priority to the ’841 patent).

13                                         Extrinsic Evidence

14                                         Webster’s New World College Dictionary
                                           (1997) at 227-28
15
                                           https://www.merriam-
16                                         webster.com/dictionary/central (accessed April
                                           1, 2019)
17
     1
18     BlackBerry incorporates by reference and reserves the right to rely upon the evidence cited by Facebook with respect to each term.
     BlackBerry also incorporates by reference the evidence and citations presented in its claim construction briefing.
19
     2
       Facebook incorporates by reference and reserves the right to rely upon the evidence cited by BlackBerry with respect to each term.
20   Facebook also incorporates by reference the evidence and citations presented in its claim construction briefing.

21                                                                                                                 REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                                  5                                      CONSTRUCTION STATEMENT
22

23
                                Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 6 of 19



 1

 2      Claim Term            Patent       BlackBerry’s Proposed Construction and               Facebook’s Proposed Construction and
                                                   Supporting Evidence1                                Supporting Evidence2
 3

 4                                       The Merriam Webster Dictionary, New Edition
                                         (2004) at 116.
 5
                                         The American Heritage College Dictionary,
 6                                       Third Edition (1997) at 227.

 7                                       Microsoft Encarta College Dictionary (2001) at
                                         232.
 8
                                         https://en.oxforddictionaries.com/definition/cent
 9                                       ral (accessed April 1, 2019)

10                                       Microsoft Computer Dictionary (5th Ed. 2002)
                                         at 92
11
     2. feature / feature   ’759, claims a telephony service provider offering or            No construction necessary at this time.
12   enhancement            4, 8         characteristic of a telephony service
                                                                                             Intrinsic Evidence
13                                       “enhancement” means “an improvement”
                                                                                             1:16-2:47; 3:7-15; 3:23-31; 3:36-48; 6:50-58;
14                                       Intrinsic Evidence                                  7:10-15; 11:1-28; 14:25-15:10
15                                       Figs. 1, 3, 4, and accompanying disclosures;     Extrinsic Evidenceu
                                         1:16-2:47; 2:37-3:15; 3:23-28; 3:36-48; 6:50-58;
16                                       7:10-15; 10:54-56; 11:1-28; 14:25-15:10          Merriam-Webster’s Collegiate Dictionary (10th
                                                                                          ed. 1998) at 426
17                                       2003-11-17 Response to Office Action.
18                                       Extrinsic Evidence
19                                       Webster’s New World College Dictionary
                                         (1997) at 451, 496.
20

21                                                                                                                  REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                                6                                         CONSTRUCTION STATEMENT
22

23
                            Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 7 of 19



 1

 2      Claim Term        Patent      BlackBerry’s Proposed Construction and               Facebook’s Proposed Construction and
                                              Supporting Evidence1                                Supporting Evidence2
 3
                                    https://en.oxforddictionaries.com/definition/enh
 4                                  ancement (accessed April 1, 2019)

 5                                  https://www.merriam-
                                    webster.com/dictionary/feature (accessed April
 6                                  1, 2019)

 7                                  https://www.merriam-
                                    webster.com/dictionary/enhancement (accessed
 8                                  April 1, 2019)

 9                                  The Merriam Webster Dictionary, New Edition
                                    (2004) at 263.
10
                                    The American Heritage College Dictionary,
11                                  Third Edition (1997) at 499.

12                                  Microsoft Encarta College Dictionary (2001) at
                                    522.
13
                                    https://en.oxforddictionaries.com/definition/feat
14                                  ure (accessed April 1, 2019)

15                                  The Focal Illustrated Dictionary of
                                    Telecommunications (Mazda and Mazda eds.)
16                                  (1999) at 235.

17                                  Microsoft Computer Dictionary (5th Ed. 2002)
                                    at 208.
18
                                    The Authoritative Dictionary of IEEE Standards
19                                  Terms, Seventh Edition (2000) at 421.

20   3. data network    ’759, claims A fixed communication device with a                No construction necessary at this time.
21                                                                                                             REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                            7                                        CONSTRUCTION STATEMENT
22

23
                               Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 8 of 19



 1

 2      Claim Term        Patent        BlackBerry’s Proposed Construction and                Facebook’s Proposed Construction and
                                                Supporting Evidence1                                 Supporting Evidence2
 3
     telephone          4, 8          communications interface for connection to a
 4                                    data network                                         Intrinsic Evidence

 5                                    Intrinsic Evidence                                   Figs. 1-7; 3:32-40; 5:5-6:46; 6:59-7:15; 8:60-67;
                                                                                           9:66-10:2; 10:10-47; 12:3-9; 12:32-38; 15:41-
 6                                    Abstract; Figs. 1-7 and accompanying                 49; 17:12-51; 18:42-55.
                                      disclosures; 6:26-46; 6:50-58; 7:29-42; 8:17-36;
 7                                    9:37-42; 10:3-9; 10:48-11:7; 12:3-38; 12:56-     ’759 file history, 7/17/03 Response.
                                      13:9; 13:61-14:24; 15:11-22; 16:30-33
 8                                                                                     Extrinsic Evidence
                                      2003-11-17 Response to Office Action.
 9                                                                                     Microsoft Computer Dictionary (5th Ed. 2002)
                                      Extrinsic Evidence                               at 144
10
                                      Microsoft Computer Dictionary (5th Ed. 2002)         Facebook may rely on expert testimony from an
11                                    at 144.                                              expert witness. The expert witness may provide
                                                                                           testimony regarding the relevant technology of
12                                    Microsoft Computer Dictionary (5th Ed. 2002)         the ’759 patent; the disclosure of the ’759
                                      at 284.                                              patent; the state of the art at the relevant time;
13                                                                                         the meaning of the claim language; and a
                                      BlackBerry may rely on expert testimony from         ordinary skill in the art would have understood
14                                    an expert witness. The expert witness may            the claim language in light of the specification,
                                      provide testimony regarding the relevant             prosecution history, and the level of ordinary
15                                    technology of the ’841 patent; the disclosure of     skill in the art.
                                      the ’841 patent; the application that gave rise to
16                                    the ’841 patent; the state of the art at the
                                      relevant time; the meaning of the claim term;
17                                    and an explanation of how one of ordinary skill
                                      in the art would have understood the terms in
18                                    light of the specification, prosecution history,
                                      and the level of ordinary skill in the art. More
19                                    specifically, the expert witness may explain how
                                      the term “a data network telephone” as used in
20                                    the ’759 patent refers to a fixed communication

21                                                                                                                REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                              8                                         CONSTRUCTION STATEMENT
22

23
                              Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 9 of 19



 1

 2      Claim Term          Patent       BlackBerry’s Proposed Construction and              Facebook’s Proposed Construction and
                                                 Supporting Evidence1                               Supporting Evidence2
 3
                                       device with an Ethernet communications
 4                                     interface for connection to an Ethernet port.

 5   4. dedicated         ’432, claim a processor dedicated to providing security         No construction necessary at this time.
     security processor   1           functions                                           Intrinsic Evidence
 6
                                       Intrinsic Evidence                                 2:30-49; 3:40-45; 4:11-20; 4:59-67; 8:30-57
 7
                                       Abstract, Figs. 1-5 and accompanying               Extrinsic Evidence
 8                                     disclosures, col. 1:40-46, 2:37-49, 4:11-58,
                                       4:59-5:45, 5:65-6:43, 6:53-7:3, 7:4-8:3, 8:6-29,   Facebook may rely on expert testimony from an
 9                                     8:30-9:63                                          expert witness. The expert witness may provide
                                                                                          testimony regarding the relevant technology of
10                                     Extrinsic Evidence                                 the ’432 patent; the disclosure of the ’432
                                                                                          patent; the state of the art at the relevant time;
11                                     Barron’s Dictionary of Computer and Internet       the meaning of the claim language; and an
                                       Terms (2003) at 130                                explanation of how one of ordinary skill in the
12                                                                                        art would have understood the claim language in
                                       Microsoft Press Computer Dictionary (1991) at      light of the specification, prosecution history,
13                                     100                                                and the level of ordinary skill in the art.
14                                     Microsoft Computer Dictionary (5th ed. 2002) at
                                       150, 470
15
                                       The Authoritative Dictionary of IEEE Standards
16                                     Terms, Seventh Edition (2000) at 280, 1015
17                                     Newton’s Telecom Dictionary (16th ed. 2003) at
                                       245, 677, 753
18
                                       McGraw-Hill Dictionary of Computing &
19                                     Communications (2000) at 291, 334
20                                     Webster’s New World Computer Dictionary,
21                                                                                                               REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                               9                                       CONSTRUCTION STATEMENT
22

23
                             Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 10 of 19



 1

 2      Claim Term          Patent       BlackBerry’s Proposed Construction and             Facebook’s Proposed Construction and
                                                 Supporting Evidence1                              Supporting Evidence2
 3
                                       Ninth Edition (2001) at 328
 4
                                       The Focal Illustrated Dictionary of
 5                                     Telecommunications (1999) at 549

 6                                     The American Heritage College Dictionary,
                                       Third Edition (1997) at 362
 7
                                       Microsoft Encarta College Dictionary (2001) at
 8                                     375

 9                                     BlackBerry may rely on expert testimony from
                                       an expert witness. The expert witness may
10                                     provide testimony regarding the relevant
                                       technology of the ’432 patent; the disclosure of
11                                     the ’432 patent; the application that gave rise to
                                       the ’432 patent; the state of the art at the
12                                     relevant time; the meaning of the claim term;
                                       and an explanation of how one of ordinary skill
13                                     in the art would have understood the terms in
                                       light of the specification, prosecution history,
14                                     and the level of ordinary skill in the art. More
                                       specifically, the expert witness may explain how
15                                     a dedicated security processor is a processor
                                       dedicated exclusively to providing security
16                                     functions.

17   5. operating state / ’698, claims a state running on the computing entity that can No separate construction necessary at this time
     operational state    1, 20        be distinguished from other states using a set of beyond the agreed construction of “state.”
18                                     integrity metrics
                                                                                         Intrinsic Evidence
19                                     Intrinsic Evidence
                                                                                         Claims 1, 3, 6, 8, 13, 20, 21; 3:40-45; 10:61-
20                                     Abstract, Figs. 6-12 and accompanying             11:2.
21                                                                                                             REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                                10                                   CONSTRUCTION STATEMENT
22

23
                             Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 11 of 19



 1

 2      Claim Term          Patent        BlackBerry’s Proposed Construction and               Facebook’s Proposed Construction and
                                                  Supporting Evidence1                                Supporting Evidence2
 3
                                        disclosures, col. 3:39-45, 10:61-11:57, 12:49-53,
 4                                      12:65-13:16, 13:17-63, 14:20-31, 19:60-20:9,
                                        20:10-16, 21:55-22:12
 5
                                        March 27, 2007 PTAB Appeal Brief at 3
 6
                                        Notice of Allowance
 7
                                        Extrinsic Evidence
 8
                                        Newton’s Telecom Dictionary (16th ed. 2000) at
 9                                      800-01

10                                      Microsoft Press Computer Dictionary (1991) at
                                        328, 329
11
                                        Microsoft Computer Dictionary, Fifth Edition
12                                      (2002) at 498

13                                      The Authoritative Dictionary of IEEE Standards
                                        Terms, Seventh Edition (2000) at 1102
14
                                        The American Heritage College Dictionary,
15                                      Third Edition (1997) at 956

16   6. a computer        ’698, claim   The phrase “a computer platform having a first      Not limiting as to language that does not serve
     platform having a 20               data processor and a first memory and a             as antecedent basis.
17   first data processor               monitoring component having a second data
     and a first memory                 processor and a second memory” in the               Intrinsic Evidence
18   and a monitoring                   preamble of claim 20 is limiting
     component having                                                                       Claim 20; 6:30-34, 7:8-26, 8:18-26, 16:28-33
19   a second data                      Intrinsic Evidence
     processor and a                                                                        January 27, 2006 Response to Non-Final
20   second memory                      Abstract, Figs. 2, 3, 6-12 and accompanying         Rejection
21                                                                                                                 REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                               11                                        CONSTRUCTION STATEMENT
22

23
                            Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 12 of 19



 1

 2      Claim Term         Patent       BlackBerry’s Proposed Construction and             Facebook’s Proposed Construction and
                                                Supporting Evidence1                              Supporting Evidence2
 3
                                     disclosures, col. 4:1-4, 7:18-26, 7:27-55, 8:10-
 4                                   17, 8:38-61, 9:6-13, 9:21-36, 9:55-10:56, 11:3- March 27, 2007 PTAB Appeal Brief
                                     12:48, 13:29-54, 14:9-19, 14:27-29, 14:41-49,
 5                                   15:5-8, 15:19-16:27, 16:28-45, 17:13-51, 18:16- July 20, 2007 Notice of Allowance
                                     18, 19:33-36, 20:10-16, 20:34-39, 21:16-45.
 6
                                     January 27, 2006 Response to Non-Final
 7                                   Rejection at 13-14

 8                                   March 27, 2007 PTAB Appeal Brief at 11, 15

 9                                   July 20, 2007 Notice of Allowance at 1

10   7. order of method ’575, claim The claim requires the step of “receiving a     The sequence of steps can be performed in any
     steps              1           request from the mobile device” to occur before order, except that the step of “receiving a
11                                  the subsequent limitations in the claim.        request…” is performed before the step of
                                                                                    “providing multimedia data to the mobile
12                                  Intrinsic Evidence                              device…”
13                                   Fig. 5 and accompanying disclosures, col. 2:39- Intrinsic Evidence
                                     3:61, 4:13-15, 4:46-58, 8:9-16, 12:58--14:43
14                                                                                      12:53-57
                                     Extrinsic Evidence
15                                                                                      Extrinsic Evidence
                                     BlackBerry may rely on expert testimony from
16                                   an expert witness. The expert witness may          Facebook may rely on expert testimony from an
                                     provide testimony regarding the relevant           expert witness. The expert witness may provide
17                                   technology of the ’575 patent; the disclosure of testimony regarding the relevant technology of
                                     the ’575 patent; the application that gave rise to the ’575 patent; the disclosure of the ’575
18                                   the ’575 patent; the state of the art at the       patent; the state of the art at the relevant time;
                                     relevant time; the meaning of the claim term;      the meaning of the claim language; and an
19                                   and an explanation of how one of ordinary skill explanation of how one of ordinary skill in the
                                     in the art would have understood the terms in      art would have understood the claim language in
20                                   light of the specification, prosecution history,   light of the specification, prosecution history,
21                                                                                                             REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                            12                                       CONSTRUCTION STATEMENT
22

23
                           Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 13 of 19



 1

 2      Claim Term        Patent       BlackBerry’s Proposed Construction and                Facebook’s Proposed Construction and
                                               Supporting Evidence1                                 Supporting Evidence2
 3
                                     and the level of ordinary skill in the art. More  and the level of ordinary skill in the art.
 4                                   specifically, the expert witness may explain how
                                     the” obtaining a device profile from the mobile
 5                                   device” step must come after the “receiving a
                                     request form the mobile device” step and that
 6                                   the “authenticating the identity of a user of the
                                     mobile device” step must come after “obtaining
 7                                   a device profile from the mobile device” step.

 8   8. multimedia data ’575, claim Indefinite                                            No construction necessary at this time.
     delivery           1
 9   information                    Extrinsic Evidence                                    Alternatively, if construction is needed,
                                                                                          “information relating to the delivery of
10                                   BlackBerry may rely on expert testimony from         multimedia data.”
                                     an expert witness. The expert witness may
11                                   provide testimony regarding the relevant             Intrinsic Evidence
                                     technology of the ’575 patent; the disclosure of
12                                   the ’575 patent; the application that gave rise to   Fig. 5; Abstract; 1:50-2:11; 2:60-3:60; 5:22-42;
                                     the ’575 patent; the state of the art at the         8:57-65; 12:18-26; 14:10-14.
13                                   relevant time; the meaning of the claim term;
                                     and an explanation of how one of ordinary skill      Extrinsic Evidence
14                                   in the art would have understood the terms in
                                     light of the specification, prosecution history,     Facebook may rely on expert testimony from an
15                                   and the level of ordinary skill in the art. More     expert witness. The expert witness may provide
                                     specifically, the expert witness may explain how     testimony regarding the relevant technology of
16                                   one of ordinary skill in art would not understand    the ’575 patent; the disclosure of the ’575
                                     this term to have any meaningful boundaries in       patent; the state of the art at the relevant time;
17                                   claim scope based on the intrinsic evidence.         the meaning of the claim term; and an
                                                                                          explanation of how one of ordinary skill in the
18                                                                                        art would have understood the claim language in
                                                                                          light of the specification, prosecution history,
19                                                                                        and the level of ordinary skill in the art.
20   9. mobile device   ’575, claim a profile containing information that describes       No construction necessary at this time.

21                                                                                                               REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                             13                                        CONSTRUCTION STATEMENT
22

23
                              Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 14 of 19



 1

 2      Claim Term            Patent     BlackBerry’s Proposed Construction and            Facebook’s Proposed Construction and
                                                 Supporting Evidence1                             Supporting Evidence2
 3
     transmission profile 1            the wireless protocol used by a mobile device,
 4                                     including the wireless channel environment of    Intrinsic Evidence
                                       the mobile device
 5                                                                                      3:48-56, 6:34-35; 7:11-21; 8:22-28; 13:60-
                                       Intrinsic Evidence                               14:29, Figs. 2, 5
 6
                                       Figs. 2, 4, 5 and accompanying disclosures, col. Extrinsic Evidence
 7                                     7:11-21, 8:22-28, 13:60-14:29
                                                                                        Newton’s Telecom Dictionary (16th ed. 2000) at
 8                                     Extrinsic Evidence                               677, 878

 9                                     Microsoft Press Computer Dictionary (1991) at    The Authoritative Dictionary of IEEE Standards
                                       349                                              Terms (7th Ed. 2000) at 873
10
                                       Microsoft Computer Dictionary, Fifth Edition     IBM Dictionary of Computing (10th ed. 1994)
11                                     (2002) at 528                                    at 534

12                                     McGraw Hill Dictionary of Computing &            Microsoft Computer Dictionary (5th ed. 2002)
                                       Communications (2003) at 388                     at 528
13
                                       The Authoritative Dictionary of IEEE Standards Facebook may rely on expert testimony from an
14                                     Terms, Seventh Edition (2000) at 1207          expert witness. The expert witness may provide
                                                                                      testimony regarding the relevant technology of
15                                     Barron’s Dictionary of Computer and Internet   the ’575 patent; the disclosure of the ’575
                                       Terms, Eighth Edition (2003) at 393            patent; the state of the art at the relevant time;
16                                                                                    the meaning of the claim language; and an
                                       The American Heritage College Dictionary,      explanation of how one of ordinary skill in the
17                                     Third Edition (1997) at 1092                   art would have understood the claim language in
                                                                                      light of the specification, prosecution history,
18                                     Extrinsic Evidence                             and the level of ordinary skill in the art.

19                                     BlackBerry may rely on expert testimony from
                                       an expert witness. The expert witness may
20                                     provide testimony regarding the relevant

21                                                                                                            REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                             14                                     CONSTRUCTION STATEMENT
22

23
                              Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 15 of 19



 1

 2      Claim Term           Patent       BlackBerry’s Proposed Construction and                Facebook’s Proposed Construction and
                                                  Supporting Evidence1                                 Supporting Evidence2
 3
                                        technology of the ’575 patent; the disclosure of
 4                                      the ’575 patent; the application that gave rise to
                                        the ’575 patent; the state of the art at the
 5                                      relevant time; the meaning of the claim term;
                                        and an explanation of how one of ordinary skill
 6                                      in the art would have understood the terms in
                                        light of the specification, prosecution history,
 7                                      and the level of ordinary skill in the art. More
                                        specifically, the expert witness may explain how
 8                                      one of ordinary skill in art would not understand
                                        this term to have any meaningful boundaries in
 9                                      claim scope based on the intrinsic evidence.
     10. generic           ’231, claim A channel used to establish an initial connection No construction necessary at this time.
10   signaling interface   1           in which local IP addresses are exchanged, and
     channel                           then is no longer used.                           Alternatively, if construction is needed,
11                                                                                       “communication channel that can be used to
                                       Intrinsic Evidence                                establish an initial connection”
12
                                        1:64-2:2; 13:27-60                                   Intrinsic Evidence
13
                                        2013-01-03 Notice of Allowance (enclosing            1:64-2:2; 13:27-60.
14                                      Examiner’s Amendments).
                                                                                             ’231 file history, 01/03/13 Notice of Allowance
15                                      Provisional Application No. 60/189,974, filed        at 6
                                        2000-03-17, Section 3.2 at p. 6.
16                                                                                           Provisional Application 60/189,974 Sections 3.2
                                        Provisional Application No. 60/239,917, filed        at 6
17                                      2000-10-13, Section 3.2 at p. 6.
                                                                                             Provisional Application 60/239,917 (Talk
18                                      Extrinsic Evidence                                   Overview Section 3.2 at 6)
19                                      BlackBerry may rely on expert testimony from         Extrinsic Evidence
                                        an expert witness. The expert witness may
20                                      provide testimony regarding the relevant             Facebook may rely on expert testimony from an
21                                                                                                                 REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                               15                                        CONSTRUCTION STATEMENT
22

23
                        Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 16 of 19



 1

 2      Claim Term      Patent     BlackBerry’s Proposed Construction and                Facebook’s Proposed Construction and
                                           Supporting Evidence1                                 Supporting Evidence2
 3
                                 technology of the ’231 patent; the disclosure of     expert witness. The expert witness may provide
 4                               the ’231 patent; the application that gave rise to   testimony regarding the relevant technology of
                                 the ’231 patent; the state of the art at the         the ’231 patent; the disclosure of the ’231
 5                               relevant time; the meaning of the claim term;        patent; the state of the art at the relevant time;
                                 and an explanation of how one of ordinary skill      the meaning of the claim language; and an
 6                               in the art would have understood the terms in        explanation of how one of ordinary skill in the
                                 light of the specification, prosecution history,     art would have understood the claim language in
 7                               and the level of ordinary skill in the art. More     light of the specification, prosecution history,
                                 specifically, the expert witness may explain how     and the level of ordinary skill in the art.
 8                               one of ordinary skill in art would not understand
                                 this term to have any meaningful boundaries in
 9                               claim scope based on the intrinsic evidence.

10

11

12

13

14

15

16

17

18

19

20

21                                                                                                           REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                        16                                         CONSTRUCTION STATEMENT
22

23
        Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 17 of 19



 1
     Dated: September 16, 2019          COOLEY LLP
 2

 3
                                        /s/ Heidi L. Keefe
 4
                                        HEIDI L. KEEFE (178960)
 5                                      (hkeefe@cooley.com)
                                        MARK R. WEINSTEIN (193043)
 6                                      (mweinstein@cooley.com)
                                        MATTHEW J. BRIGHAM (191428)
 7                                      (mbrigham@cooley.com)
                                        LOWELL D. MEAD (223989)
 8                                      (lmead@cooley.com)
                                        BENJAMIN S. LIN (232735)
 9                                      (blin@cooley.com)
                                        MARK A. ZAMBARDA (314808)
10                                      (mzambarda@cooley.com)
                                        3175 Hanover Street
11                                      Palo Alto, CA 94304-1130
                                        Telephone: (650) 843-5000
12                                      Facsimile: (650) 849-7400
13                                      COOLEY LLP
                                        MICHAEL G. RHODES (116127)
14                                      (rhodesmg@cooley.com)
                                        MATTHEW D. CAPLAN (260388)
15                                      (mcaplan@cooley.com)
                                        101 California Street
16                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
17                                      Facsimile: (415) 693-2222
18
                                        Attorneys for Plaintiff
19                                      FACEBOOK, INC.
20

21

22

23

24

25

26

27

28
                                                                       REVISED JOINT CLAIM
     4:18-cv-5434-JSW                    17                       CONSTRUCTION STATEMENT
        Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 18 of 19



 1   DATED: September 16, 2019          QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
 2

 3
                                       By /s/ Iman Lordgooei
 4
                                         Kevin P.B. Johnson (Bar No. 177129)
 5                                       kevinjohnson@quinnemanuel.com
                                         Victoria Maroulis (Bar No. 202603)
 6                                       victoriamaroulis@quinnemanuel.com
                                         555 Twin Dolphin Drive, 5th Floor
 7
                                         Redwood Shores, CA 94065
 8                                       Telephone: (650) 801-5000
                                         Facsimile: (650) 801-5100
 9
                                         Jordan R. Jaffe (Bar No. 254886)
10                                       jordanjaffe@quinnemanuel.com
                                         Iman Lordgooei (Bar No. 251320)
11
                                         imanlordgooei@quinnemanuel.com
12                                       50 California Street, 22nd Floor
                                         San Francisco, CA 94111
13                                       Telephone: 415-875-6600
                                         Facsimile: 415-875-6700
14
                                         James R. Asperger (Bar No. 83188)
15
                                         jamesasperger@quinnemanuel.com
16                                       Yury Kapgan (Bar No. 218366)
                                         yurykapgan@quinnemanuel.com
17                                       Pushkal Mishra (Bar No. 298695)
                                         pushkalmishra@quinnemanuel.com
18                                       865 S. Figueroa Street, 10th Floor
19                                       Los Angeles, CA 90017
                                         Telephone: (213) 443-3000
20                                       Facsimile: (213) 443-3100

21                                       Attorneys for Defendants
                                         BLACKBERRY LIMITED and BLACKBERRY
22                                       CORPORATION
23

24

25

26

27

28
                                                                  REVISED JOINT CLAIM
     4:18-cv-5434-JSW                    18                  CONSTRUCTION STATEMENT
         Case 4:18-cv-05434-JSW Document 71 Filed 09/16/19 Page 19 of 19



 1                                 ATTESTATION OF CONCURRENCE

 2          I, Iman Lordgooei, am the ECF user whose ID and password are being used to file this
 3   REVISED PATENT L.R. 4-3 JOINT CLAIM CONSTRUCTION STATEMENT. Pursuant to

 4   Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has concurred in the
     filing of this document.
 5

 6   Dated: September 16, 2019

 7
                                                           /s/ Iman Lordgooei
 8                                                         Iman Lordgooei

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 REVISED JOINT CLAIM
     4:18-cv-5434-JSW                                 19                    CONSTRUCTION STATEMENT
